Citation Nr: 1300886	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  05-28 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether the creation of an overpayment of $38,635.03 in nonservice-connected pension benefits was proper.

2.  Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $38,635.03.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in St. Paul, Minnesota, and VA's Committee on Waivers and Compromises (CWC).  The Regional Office (RO) in Anchorage, Alaska currently has local jurisdiction over the case.

In August 2003 and June 2004, the Veteran was notified by the PMC's Debt Management Center (DMC) that a debt had been created due to the combined overpayment of nonservice-connected pension benefits in the amount of $38,635.03.  The Veteran has properly appealed the validity of the total overpayment.  He also requested a waiver of the overpayment.  In December 2004 and February 2005, the Veteran was notified that CWC denied the waiver request.  In March 2005, the Veteran submitted a notice of disagreement with the denial of his waiver request.  In September 2006, the RO in Seattle, Washington issued a statement of the case (SOC) as to the waiver issue.  Although the Veteran did not specifically submit a VA Form 9 (Appeal to Board of Veterans' Appeals) after the September 2006 SOC, he has consistently indicated that he wishes to have the overpayment debt waived even if it is determined to be valid.  A sympathetic reading of the Veteran's testimony that he provided at a July 2006 hearing before the local Seattle RO reasonably raises the suggestion that he wished to continue his appeal of the waiver issue as well and equates to a substantive appeal.  Thus, the Board finds that the issues of validity of the debt and waiver of the debt are both before the Board on appeal.

In August 2008, the Board denied entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia patella and arthritis of the right knee.  Entitlement was also denied for an evaluation in excess of 10 percent for chondromalacia patella and arthritis of the left knee prior to January 7, 2008, and to a rating in excess of 10 percent for limitation of flexion of the left knee from January 7, 2008.  The Board granted a separate 10 percent rating for chondromalacia patella and arthritis of the left knee with limitation of extension from January 7, 2008.  At that time, the Board remanded to the agency of original jurisdiction (AOJ) a claim of service connection for bilateral carpal tunnel syndrome and the overpayment issue for additional development and consideration.  In a January 2010 rating decision, the Appeals Management Center (AMC) granted service connection for right and left upper extremity carpal tunnel syndrome.  Thus, that matter is no longer before the Board.

In addition to hearings before the local RO in November 2004, July 2006, and August 2011, the Veteran provided testimony before a member of the Board in May 2008.  VA regulations require that the Board member who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  The Veteran was apprised of this in correspondence, dated in April 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.  He accepted the offer and requested another Board hearing.  In May 2012, the Board remanded the case to the RO to schedule a hearing.  In July 2012, a hearing before a new Board member took place at the Anchorage RO.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran was granted entitlement to nonservice-connected pension benefits effective April 17, 1989.  This pension is payable to veterans of a period or period of wars because of nonservice-connected disability or age.  38 U.S.C.A. §§ 1513(a), 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2012).

Even when basic entitlement to nonservice-connected pension is granted, payments of pension benefits are subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2012).  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2012).  

The maximum annual pension rate (MAPR), specified in 38 C.F.R. § 3.23, is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2012).  The MAPR is the amount of annual income that the Veteran and any dependents (spouse or children) must not exceed in order to receive pension payments and it is adjusted from year to year.

Historically, the Veteran was paid the pension rate for a spouse and three children.  This was so until one child turned 18 years old in November 1996 and another child turned 18 years old in August 1997.  Notably, the third child turned 18 years old in June 2000.  Until the time period beginning February 1, 1999, the sole countable income for the Veteran was his Civil Service annuity (CSA).  Each year, his pension payment was reduced by the amount of his CSA, which appears to have regularly increased on account of cost of living adjustments (COLAs).  

The time period in question for the overpayment is from February 1, 1999 to December 1, 2003.  Although the details are unclear, in approximately February 2003, the St. Paul PMC became aware through an income verification match (IVM) that the Veteran had income in excess of the CSA income.  In addition to a small amount of investment proceeds ($24.00), it was indicated that the Veteran had additional earned income of $8,560.00 from working at [redacted]  Then, in approximately December 2003, the St. Paul PMC became aware through another IVM procedure that the Veteran had income in excess of the CSA income.  In this instance, there was $20,382.00 from [redacted] in 2000.  There was also a small amount of income from investment proceeds and U.S. Treasury income ($40.00).

The significance of this information is that the Veteran had not reported this purported salary income (and small amount of investment income) in any of his eligibility verification reports (EVRs) covering these time periods.  The Veteran was responsible for reporting his income so that he would not be overpaid in pension benefits due to the dollar-for-dollar reduction in pension payments on account of income.  In this regard, for EVRs dated through 2004, the Veteran generally did not properly fill out the form.  He regularly submitted that he had $0.00 in income even though he had the CSA income.  However, he did notate "COLA" on the EVRs, likely indicating that his previous CSA income had changed by the amount of a COLA.  In any case, EVRs covering 1999 and 2000 that were submitted by the Veteran did not include any earned income from salary sources.

In the August 2008 remand, the Board instructed that an audit be prepared regarding the overpayment.  An undated audit was prepared showing the amounts that were due and paid to the Veteran from February 1, 1999 to December 1, 2003.  Essentially, he was paid $38,635.03 and was due $0.00 due to the excess income.  Thus, the amount of the debt appears to be appropriate if the countable income from earned employment income is indeed correct.  

The MAPRs applicable to the time period in question are as follows:  effective December 1, 1998, $12,993 for a veteran plus two dependents; effective December 1, 1999, $13,305 for a veteran plus two dependents and $11,773 for a veteran plus one dependent (the Veteran's youngest child turned 18 years old on June 14, 2000); effective December 1, 2000, $12,186 for a veteran plus one dependent; effective December 1, 2001, $12,516 for a veteran plus one dependent; and effective December 1, 2002, $12,692 for a veteran plus one dependent.

The Board notes that the Veteran's primary theory of why the overpayment was not proper is that his CSA income was improperly calculated.  The record shows that his CSA income was lessened due to an apportionment from his ex-wife.  Thus, his actual income from CSA was regularly about 43 percent less than what the CSA income would have been.  The Board recognizes the Veteran's contention regarding his CSA income; however, this aspect is not germane to the issue at hand.  His CSA income was regularly excluded from his pension payments at the reduced rate he received and not at the full rate that he would have received absent the apportionment to his ex-wife.  The purported overpayment was not created due to the CSA income.  The aspect that is of central importance for the case is the supposed unreported employment income from working (and the small amount of unreported investment income).  This bears repeating-no adjustment to the Veteran's CSA income resulted in the overpayment that is on appeal.  Instead, the purported earned employment income from [redacted] [redacted] and [redacted] is the primary reason for the creation of the overpayment because payments of pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income, which is from all payments of any kind or from any source, including salary.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272.

As to the purported unreported earned income, the claims file currently before the Board does not contain any basis for ascertaining if these amounts are correct.  In the August 2008 remand, the Board instructed the AOJ to locate the Veteran's IVM folder and associate it with the claims file.  The RO attempted to locate the IVM folder, including by contacting the St. Paul PMC, but it was determined that the IVM folder cannot be located and it was likely destroyed because of the age of the information in the folder.  

The destruction of the IVM folder is troubling in light of the critical information it would likely contain.  A version of VA's Adjudication Procedures Manual in effect prior to December 2011 indicates that an IVM file and its contents may be destroyed three years after a final decision by the PMC or an appellate body.  See M21-MR, Part X, ch. 10, sec. (9)(d) (2011).  In the Veteran's case, a final decision has yet to be made.  

Given the unavailability of the IVM folder, the Board finds that the case must be remanded to the AOJ to attempt to reconstruct the information pertaining to the Veteran's earned income from 1999 through 2003.  This can perhaps be accomplished through the Social Security Administration's (SSA) Old Age, Survivor and Disability Insurance (OASDI) database information.  Reconstructing the earned income information is important regarding the merits of the overpayment issue on appeal.  During hearing testimony, the Veteran conceded that he was employed with [redacted] and [redacted] for periods between 1999 and 2003.  Thus, he did likely earn income that would offset pension payments.  

As discussed in the introduction, the issue of waiver of recovery of the overpayment is also on appeal and it is intertwined with the issue of validity of the overpayment.  Thus, it must be remanded for further consideration pending the outcome of the validity issue.

Accordingly, this case is REMANDED for the following actions:

1.  Reconstruct the information in the Veteran's IVM folder that was destroyed, particularly the information pertaining to any earned income from 1999 through 2003.  Contact the appropriate sources, including SSA, to complete this development.

2.  Thereafter, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal, including the waiver issue.  If any issue is denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

